DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Gustafsson et al US 6561036 (hereinafter “Gustafsson”) discloses a cylinder of a combustion engine, including a tube shaped in cross section as an hourglass. In the axial direction, the tube consists in part of a section connected to the cylinder and open to the cylinder, in part of a measuring section and in part of a final section the end of which is closed. The measuring section of the tube is shaped so that in the tubes axial direction two parallel measuring surfaces are established against which are two beams connected to force transferring yokes arranged to influence force measuring organs for the determination of the force with which the gas pressure influences the parallel measuring surfaces of the tube. In this pressure sensor and other embodiments the influences of temperature fluctuations and any shunting effects of the material of the measuring tube are reduced to a minimum. (Fig 3-5, Col 6 line 7 –Col 7 line 32)
However, Gustafsson fails to disclose a flexible through-cavities formed on the substrate, and a flexible skin covering the flexible through-cavities, wherein a lug boss is formed on the substrate; the flexible through-cavities are divided into two segments under the action of the lug boss, one end of the flexible through-cavities is connected with a pressure sensor used to 
	Shenzhen Top Touch Electronics co. LTD CN 202994340 (hereinafter “Shenzhen”) discloses a touch pressure sensor comprising a mechanics pressure touch screen and a pressing plate. The pressing plate is disposed over the mechanics pressure touch screen and equipped with holes. Flexible air bags, which can be filled with gas or liquid, are also disposed between the pressing plate and the mechanics pressure touch screen. The number of the flexible air bags corresponds to that of the holes. A corresponding hole communicates with a corresponding air bag. And each hole communicates with a corresponding pipe body. Each pipe body is equipped with a piston capable of sliding in the pipe body and communicates with a corresponding cavity, pressure detection being required to be performed on the cavity. The touch pressure sensor may achieve a function of static pressure measurement, has a long service life, and is suitable for long-term use. (Fig 1, Paragraph 0017-0022)
However, Shenzhen fails to disclose a flexible through-cavities formed on the substrate, and a flexible skin covering the flexible through-cavities, wherein a lug boss is formed on the substrate; the flexible through-cavities are divided into two segments under the action of the lug boss, one end of the flexible through-cavities is connected with a pressure sensor used to measure the internal pressure of the flexible through- cavities, and the other end of the flexible through-cavities is communicated with outside air.
Prior arts such as Gustafsson and Shenzhen made available do not teach, or fairly suggest, a flexible through-cavities formed on the substrate, and a flexible skin covering the flexible through-cavities, wherein a lug boss is formed on the substrate; the flexible through-cavities are divided into two segments under the action of the lug boss, one end of the flexible 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-7 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855